 In the MatterOf CRESWELL LUMBER COMPANYandWILLAMETTE VAL-LEY DISTRICT COUNCIL, LUMBER & SAWMILL WORKERS,LOCAL 2758,A. F. OF L.Case No. 19-R-1162.-Decided October 26, 194$Mr. J. L. Miminaugh,of Creswell, Oreg., for the Company.Mr. C. F. Richards,of Eugene, Oreg., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Willamette Valley District: Council,Lumber & Sawmill Workers, Local 2758, A. F. of L., herein calledthe Union, alleging that a question affecting commerce had arisenconcerning the representation of employees of Creswell Lumber Com-pany, Creswell, Oregon, herein called the Company, the National La-bor Relations Board provided for an appropriate hearing upon duenotice before Joseph D. Holmes, Trial Examiner. Said hearing washeld at Eugene, Oregon, on September 22, 1943.The Company andthe Union appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.. The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYCreswell Lumber Company is a copartnership engaged in the oper-ation of a sawmill at Creswell, Oregon.The Company manufactureslumber valued at about $175,000, annually, practicallyall ofwhich isshipped to points outside the State of Oregon.All logs used by theCompany are obtained within theState of Oregon.53 N. L. R.B.,No. 19.92 CRESIVELL LUMBER COMPANYII.THEORGANIZATION INVOLVED93Willamette Valley District Council, Lumber & Sawmill Workers,Local 2758, is a labor organization affiliated with the American Fed-eration of Labor, admitting to membership employees of the Com-pany.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive collec-tive bargaining representative of its employees until such time as theUnion is certified by the Board.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found, to beappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITWe-find, in.substaptial, agreement with a stipulation of the parties,that all production and maintenance employees in the sawmill, load-ing docks, and yard of the Company at Creswell, Oregon, includingwatchmen 2 and truck drivers, but excluding office employees and allsupervisory employees with authority to hire, promote, dischargediscipline, or otherwise effect changes in the status of employees, oreffectively recomiilend such action, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.I The Field Examiner reported that the Union presented 13 membership-application cardsbearing apparently genuine signatures of persons whose names appear on the Company'spay roll of July 31, 1943.There are approximately 27 employees in the appropriate unit.'The record indicates that the watchmen aie not inilitaiized nor are they armed oruniformed.559015-44-vol. 53-8 94DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTION-By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Leonard and BakerCompany, Creswell, Oregon, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Nineteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not work dur-ing said pay-roll period because they were ill or on vacation or'tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding any who have since quit or been discharged for cause andhave not been rehired or -reinstated prior to the date of the election,to determine whether or not they desire to be represented by Willam-ette Valley'District Council, Lumber & Sawmill Workers, Local 2758,A. F. of L., for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.